11. Former Yugoslav Republic of Macedonia: progress report 2008 (vote)
- Before the vote:
author. - Mr President, before we vote on the resolution I tabled on the accession process for the former Yugoslav Republic of Macedonia, I wish to make three technical remarks so that everybody can decide on the correct texts.
First remark: where it speaks about the Macedonian negotiator in paragraph 12, the text should be 'the negotiator of the former Yugoslav Republic of Macedonia'. This is entirely in line with what we decided on when voting on my reports of 2007 and 2008.
Second remark: in paragraph 18, the Macedonian Orthodox Church is the official name of the biggest religious community in the country. This is mentioned in order to distinguish it from the Serbian Orthodox group. This use of the word 'Macedonian' cannot be replaced by any reference to any state name. As it is the official name of an institution, I propose surrounding the name with inverted commas.
Third remark: as regards the translation of the word 'pending' in paragraph 10 in the phrase 'pending full implementation of the key priorities of the Accession Partnership', the French and Italian versions - at least - differ from the texts in English, German and Dutch. For all final translations I propose using the original English version.
on behalf of the PPE-DE Group. - (EL) Mr President, in paragraph 12 we had Amendment 1 by Mr Swoboda, on which a roll-call vote was requested and, as you know, Mr Swoboda withdrew Amendment 1 today. I would therefore ask that a roll-call vote be taken on the second part of paragraph 12.
on behalf of the PPE-DE Group. - Mr President, I should like to propose a deletion of one part of the text, so the new text of the second part of paragraph 13 should read: 'in view of the new round of negotiations announced under the "Nimetz process”, expresses the hope that all governments in the neighbourhood will support the integration of this country in the EU, thus contributing to the stability and prosperity of the region;'.
on behalf of the PSE Group. - (DE) Mr President, I would like to say first of all that I do not think it is fair that, when I withdrew my amendment, you rejected part of my original text. That is not a fair procedure.
However, with regard to what Mrs Ibrisagic has just said, I would like to say that we are able to accept this wording. I would then also withdraw my Amendment 3 and I hope for fair treatment from the other side.